The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: Does 70 Ohio St. 24-101 [70-24-101] (1973) permit the suspension of a student from school from the spring semester to the succeeding fall semester? 70 Ohio St. 24-101 [70-24-101] expressly states that the period of suspension which may be imposed upon public school students in this state "shall not extend beyond the current school semester and the succeeding semester." Prior to its amendment by Oklahoma Session Laws 1973, C. 118, 1, the statute had provided that the period of suspension "shall not extend beyond the current school year." The change in statutory language from "current school year" to the phrase "current school semester and the succeeding semester" is significant because the change in phraseology evidences a legislative intent to change the meaning of the statute as well. Thus, the change in language clearly evidences a legislative intent to change the meaning of the statute.  In determining the meaning of 70 Ohio St. 24-101 [70-24-101], the general rule of statutory construction is that all legislative enactments must be interpreted in accordance with their plain ordinary meaning according to the import of the language used. In Re Certification of Question of State Law, 560 P.2d 195 (Okl. 1977). The language used in 70 Ohio St. 24-101 [70-24-101] limits the duration of a suspension to a period not to "extend beyond the current school semester and the succeeding semester." There is no provision in the statute limiting a suspension to the school year in which the offense occurred which led to the disciplinary action.  The question asked is whether 70 Ohio St. 24-101 [70-24-101] permits a suspension which occurred in the spring semester to carry over into the succeeding fall semester. In giving effect to the "plain ordinary meaning" of the language used in the statute, a suspension may occur in a semester in which the student is currently enrolled in school and extend into the succeeding school semester. A student who commits a violation of a school regulation at the end of his fall semester, may be suspended from school for the remainder of the fall semester and all or a portion of the succeeding spring semester. The statute, of course, contains no provision limiting its effect only to suspensions which occur in the fall semester and extend into the succeeding spring semester. Accordingly, the "plain ordinary meaning" of 70 Ohio St. 24-101 [70-24-101] provides for situations in which a suspension which occurred in the spring semester may be allowed to carry over into the succeeding fall semester. Accordingly, the plain ordinary meaning of 70 Ohio St. 24-101 [70-24-101] is that a suspension which occurred in the spring semester and which covers a period of time longer than the end of the spring semester, will continue over into the next succeeding semester, i.e., the fall semester.  It is, therefore, the official opinion of the Attorney General that under 70 Ohio St. 24-101 [70-24-101] (1973) a suspension which occurred in the spring semester and which by its terms is in effect beyond the spring semester, extends into the succeeding fall semester.  (JOHN F. PERCIVAL) (ksg)